     Case 2:18-cv-02345-KJM-DMC Document 62 Filed 08/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    3AI PROPERTIES LLC,                               No. 2:18-CV-2345-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    DAUN ABBETT, et al.,
15                       Defendants.
16
17                  Plaintiff, which is proceeding with retained counsel, brings this civil action. On

18   July 16, 2020, the court directed plaintiff to show cause in writing why defendants Blossom

19   Exchange, Robert “Bob” McDonald, and Ram Construction had not yet been served. See ECF

20   No. 57. On July 23, 2020, process was returned executed as to each of these defendants. See

21   ECF Nos. 58, 9, and 60. The order to show cause will, therefore, be discharged. The Court notes,

22   however, that while these defendants have been served, they have not timely responded to the

23   operative complaint and plaintiff has not sought entry of defaults.

24                  The July 16, 2020, order also addressed scheduling for this litigation. Specifically,

25   the Court noted that the joint scheduling conference statements on file at the time did not set forth

26   a proposed schedule. See ECF Nos. 55 and 56. The Court directed the parties to submit a revised

27   joint scheduling conference statement, which they have done. See ECF No. 61. The Court will,

28   by this order, set an initial schedule pursuant to Federal Rule of Civil Procedure 16(b).
                                                        1
     Case 2:18-cv-02345-KJM-DMC Document 62 Filed 08/18/20 Page 2 of 2

 1                  Accordingly, IT IS HEREBY ORDERED that:
 2                  1.     The order to show cause regarding unserved defendants is discharged;
 3                  2.     No further joinder of parties or amendments to the pleadings is permitted
 4   without leave of Court for good cause shown.
 5                  3.     Jurisdiction and venue appear appropriate in this Court based on diversity
 6   jurisdiction as alleged in the first amended complaint. To the extent jurisdiction and/or venue are
 7   contested, the Court observes that no appropriate motion has been filed in response to the first
 8   amended complaint.
 9                  4.     If not already done, the parties shall exchange initial disclosures pursuant
10   to Federal Rule of Civil Procedure 26(a) by September 1, 2020.
11                  5.     The parties have not requested any specific dates related to expert
12   witnesses. The Court therefore orders that any expert witnesses shall be disclosed on or before
13   April 19, 2021, with any rebuttal experts disclosed by May 3, 2021.
14                  6.     All fact discovery and expert discovery shall be completed and all motions
15   pertaining to such discovery shall be noticed and heard by June 25, 2021.
16                  7.     All dispositive motions shall be noticed to be heard by July 30, 2021.
17                  8.     The pre-trial conference and trial dates will be set by separate order.
18

19   Dated: August 17, 2020
                                                           ____________________________________
20                                                         DENNIS M. COTA
21                                                         UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26

27

28
                                                       2
